PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/188,543
Filing Date: 1 Mar 2021
Appellant(s): Ingraselino et al.



__________________
Peter I. Bernstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/02/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/14/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 U.S.C. 101: With regard to the 101 rejections of Examiner’s Final Rejection mailed 2/14/22, Claims 1-6 and 8-21 are rejected under 35 U.S.C. § 101. On page 5 of the Appeal Brief Appellant argues that claims 1-6 and 8-21 are not directed to a patent ineligible abstract idea, but Examiner respectfully disagrees. Specifically, Appellant argues that the claimed element “receiving, by the processor, a request from the user interface, wherein the request is for delivering an object from a first location to a second location and the request includes at least one request attribute of a vehicle” is not directed to any commercial interaction or fundamental economic principle. Examiner respectfully argues, however, that a request sent to a party to make a delivery can be classified under “commercial interaction – business relations” since this is merely a communication between a delivery customer and a delivery service provider. Further, Examiner respectfully argues that the invention is directed to facilitating the shipping/delivery of items from one location to another, which has been recognized by the courts as a “fundamental economic principle”.
	On page 7 of the Appeal Brief Appellant further argues that page 6 of the Final Office Action has misinterpreted claim language, but Examiner respectfully disagrees. Specifically, Appellant argues that “outputting, by the processor, the confirmation data on the user interface” has been improperly interpreted as “relaying the confirmation to the requestor,” and that this misinterpretation resulted in Examiner misclassifying the claims as an abstract idea directed to commercial interactions or fundamental economic principles. Examiner maintains that “outputting, by the processor, the confirmation data on the user interface” (the user interface belonging to the requestor), and “relaying the confirmation to the requestor” are analogous, but even if, arguendo, these were not analogous, the language “outputting ... the confirmation data” would still be considered “commercial interactions – business relations” while the “processor” and “user interface” would be considered additional elements as described in the Final Office Action.
On page 7 of the Appeal Brief, Appellant further argues that page 6 of the Final Office Action has misinterpreted claim language, but Examiner respectfully disagrees. Specifically, Appellant argues that “pulling, by the processor, real-time locations of the service provider periodically from the server until the service provider is located at the first location” has been improperly interpreted as “acquiring location of the service provider periodically,” and that this misinterpretation resulted in Examiner misclassifying the claims as an abstract idea directed to commercial interactions or fundamental economic principles. Examiner maintains that “pulling, by the processor, real-time locations of the service provider periodically from the server until the service provider is located at the first location”, and “acquiring location of the service provider periodically” are analogous, but even if, arguendo, these were not analogous, the language “pulling ... real-time locations of the service provider periodically ... until the service provider is located at the first location” would still be considered “commercial interactions – business relations” while the “processor” and “server” would be considered additional elements as described in the Final Office Action.
As noted by Appellant, claims 9 and 16 recite similar subject matter to claim 1, and claims 2-6, 8, 10-15 and 17-21 are dependent upon claims 1, 9 and 16. Examiner’s arguments noted above can therefore be similarly applied to claims 1-6 and 8-21. Examiner maintains that claims 1-6 and 8-21 are directed to patent ineligible subject matter.
Appellant further argues that claims 1-6 and 8-21 recite significantly more than the alleged abstract idea in view of Core Wireless Licensing S.A.R.L. v. LG Electronics, INC. Examiner argues, however, that Core Wireless Licensing S.A.R.L. v. LG Electronics, INC. is not analogous to the claimed invention. Specifically, Appellant argues that extracting specific data from a server based on a specific input parameter is not a mere generic application of a purported abstract idea, but provides no reason as to why this generic computer scenario (sending input to a server to retrieve information) cannot merely be considered “applying” the abstract idea to a generic computer environment. Examiner considers Appellant’s further example of a processor pulling real-time location data from a server in the same light. This type of data extraction is generic, commonplace, and can merely be considered “applying” the abstract idea to a generic computer environment.
As noted by Appellant, claims 9 and 16 recite similar subject matter to claim 1, and claims 2-6, 8, 10-15 and 17-21 are dependent upon claims 1, 9 and 16. Examiner’s arguments noted above can therefore be similarly applied to claims 1-6 and 8-21. Examiner maintains that claims 1-6 and 8-21 are directed to patent ineligible subject matter.

35 U.S.C. 103: With regard to the 103 rejections of Examiner’s Non-Final Rejection mailed 2/14/22, claims 1-6 and 8-21 are rejected under 35 U.S.C § 103. Appellant argues that Ynion does not disclose or suggest “pulling, by the processor, real-time locations of the service provider periodically from the server until the service provider is located at the first location,” but Examiner respectfully disagrees. As Appellant describes, Ynion teaches its server continuously updating the location of the driver device in real-time, and Ynion further teaches a user device with a processor capable of pulling the continuously updated location data of the driver during transit when the user of the user device clicks “View Transit”. Appellant does not make clear the alleged deficiencies of Ynion that result in Appellant’s conclusion that Ynion does not disclose or suggest the aforementioned claim language. Examiner therefore maintains that claims 1, 9 and 16 are patent ineligible over Zhang and Ynion under 35 U.S.C. 103, and that dependent claims 2-6, 8, 10-15 and 17-20 remain patent ineligible by virtue of their dependency upon claims 1, 9 and 16.
Appellant further argues that claims 3, 11 and 18 are not obvious over Zhang, Ynion and Rademaker. Specifically, Appellant argues that the custodians taught in Rademaker are not “providers” of a delivery and do not fulfill a delivery request from one location to another location. Examiner respectfully disagrees, however, and argues that there are many different types of custodians described in Rademaker including neighbors receiving packages for a user, taxi services for delivering a package to a user, or a bicycle courier delivering a package to a user. Examiner respectfully argues that in each of these examples the custodian in question can be classified as an “assistant provider” under the broadest reasonable interpretation of that term. The neighbors, taxis, or couriers are all parties providing assistance to the successful fulfillment of a delivery from a provider at a source location to a recipient at a destination location. Examiner therefore maintains that claims 3, 11 and 18 are obvious over Zhang, Ynion and Rademaker.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER GOMEZ/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                             /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.